Citation Nr: 1634492	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for lumbosacral degenerative disc disease with L5-S1 spondylolisthesis for the period from January 30, 2009.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left lower extremity radiculopathy of the femoral nerve for the period from August 1, 2009.

3.  Entitlement to an initial disability rating (or evaluation) for right lower extremity radiculopathy of the femoral and sciatic nerves in excess of 10 percent from September 17, 2012 to January 24, 2016, and in excess of 0 percent from January 25, 2016.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the periods from January 30, 2008 to August 20, 2013, and from December 3, 2013 to March 13, 2016 based only on impairment caused by a service-connected disability other than the service-connected major depressive disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1986 to November 1986. 

This appeal comes to the Board of Veterans' Appeals (Board) from March 2009, May 2009, September 2009, November 2012, September 2014, and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  A claim for an increased disability rating for "back problems" was received in January 2009.  

The March 2009 rating decision denied an increased disability rating in excess of 20 percent for the service-connected lumbar strain and proposed to decrease the disability rating for the service-connected left lower extremity radiculopathy from 10 percent to 0 percent disabling.  The May 2009 rating decision decreased the disability rating for the left lower extremity radiculopathy from 10 percent to 0 percent disabling, effective August 1, 2009.  A September 2009 rating decision denied a TDIU.  

In June 2012, the Board remanded the issues on appeal for additional development.  The Board also remanded the issue of entitlement to restoration of a 10 percent disability rating for the left lower extremity radiculopathy for issuance of a statement of the case; however, while in remand status, the 10 percent disability rating was restored, effective August 1, 2009, pursuant to a November 2012 rating decision.  

The November 2012 rating decisions also granted an increased disability rating of 40 percent for the service-connected lumbar spine disability effective January 30, 2009 (the day the increased rating claim was received by VA), and granted service connection for right lower extremity radiculopathy of the femoral and sciatic nerves and assigned a 10 percent initial disability rating effective September 17, 2012 (the date of a VA examination diagnosing right lower extremity radiculopathy).  A September 2014 rating decision, in pertinent part, granted a TDIU effective August 21, 2013 and discontinued entitlement to a TDIU effective December 3, 2013.  

In December 2015, the Board denied (1) an increased disability rating in excess of 20 percent for the lumbar spine disability during the one year period prior to January 30, 2009, (2) an increased disability in excess of 40 percent for the lumbar spine disability from January 30, 2009, (3) an increased disability rating in excess of 10 percent for left lower extremity radiculopathy prior to August 1, 2009, (4) an increased disability rating in excess of 10 percent for left lower extremity radiculopathy from August 1, 2009, and (5) an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.  The Board also remanded the issue of entitlement to a TDIU based on impairment caused by a service-connected disability other than the service-connected major depressive disorder.  As discussed in detail in the December 2015 decision and remand, the Board found that the issue of entitlement to a TDIU was part and parcel of the appeal for an increased disability rating for the lumbar spine disability, was properly in appellate status before the Board, and had not been mooted by the grant of a 100 percent schedular disability rating assigned for the service-connected major depressive disorder.  See Board decision at 3-4. 

A March 2016 rating decision denied disability ratings in excess of 40 percent and 10 percent for the lumbar spine disability and left lower extremity radiculopathy, respectively, and decreased the disability rating for the right lower extremity radiculopathy from 10 percent to 0 percent disabling effective January 25, 2016.  A subsequent March 2016 rating decision, in pertinent part, granted a TDIU effective March 14, 2016.

The Veteran appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court partially vacated the Board's December 2015 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issues of an increased disability rating in excess of 20 percent for the lumbar spine disability during the one year period prior to January 30, 2009 and an increased disability rating in excess of 10 percent for left lower extremity radiculopathy prior to August 1, 2009.  The parties to the Joint Motion for Partial Remand further noted that the Court lacked jurisdiction over the issue of entitlement to a TDIU that the Board remanded in December 2015.

With respect to the issues of an increased disability rating in excess of 40 percent for the lumbar spine disability from January 30, 2009, an increased disability rating in excess of 10 percent for the left lower extremity radiculopathy from August 1, 2009, and an initial disability rating in excess of 10 percent for the right lower extremity radiculopathy, the parties to the Joint Motion for Partial Remand requested that the Court vacate the Board's decision on the basis of agreement that the February 2009 and September 2012 VA examination reports, relied on by the Board, were inadequate because the VA examiners' stated inability to provide opinions regarding additional limitation of motion during flare-ups was based exclusively on the fact that prior medical records did not show that the Veteran was examined during a flare-up.  The parties agreed that the examiners, if feasible, should have portrayed any functional loss during flare-ups in terms of the degree of additional range of motion lost notwithstanding the fact that the Veteran may not have been previously examined during a flare-up.  The parties agreed that the lack of analysis concerning flare-ups and functional impact by the February 2009 and September 2012 VA examiners rendered the VA examination reports inadequate for rating purposes.  The parties further agreed that remand was warranted for the Board to obtain an adequate medical opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
REMAND

Ratings for the Lumbar Spine Disability 
and 
Right and Left Lower Extremity Radiculopathy

The parties to the June 2016 Joint Motion for Partial Remand agreed that the Board should remand the issues of higher disability ratings for the lumbar spine disability, left lower extremity radiculopathy, and right lower extremity radiculopathy for a VA examination or addendum medical opinion that addresses the severity of these disabilities, specifically, the degree of additional limitation of motion due to functional impairment, including as due to flare-ups.  While the Veteran was afforded an additional VA examination in January 2016, the VA examiner did not provide any response with regard to flare-ups associated with the lumbar spine disability and related left and right lower extremity radiculopathy.  As such, this additional VA examination does not address the inadequacies agreed to by the parties to the Joint Motion for Partial Remand.  

Further, as the parties to the Joint Motion for Partial Remand specifically agreed that the February 2009 and September 2012 VA examination reports are inadequate to the extent that they do not adequately address the effects of flare-ups, the Board finds that a retrospective VA medical opinion that addresses the severity, including as due to flare-ups, of the lumbar spine disability with associated left and right lower extremity radiculopathy for the entire appeal period is warranted in this particular case.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate; therefore, the Board is remanding for further VA examination.   





TDIU

The issue of entitlement to a TDIU is inextricably intertwined with issues of an increased disability ratings for the lumbar spine disability and left and right lower extremity radiculopathy, because a hypothetical grant of a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and because the disability that the Veteran contends makes him unable to secure substantially gainful employment (other than the major depressive disorder) is the lumbar spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also December 2015 Board decision.  

For the period from January 30, 2008 to August 20, 2013, the Veteran's only service-connected disability was the lumbar spine disorder and the associated radiculopathy of the lower extremities.  Therefore, for the time period prior to August 21, 2013, the TDIU claim must be analyzed based on the impairment caused by these conditions only.  

On August 21, 2013, the Veteran was awarded service connection for a major depressive disorder as secondary to the lumbar spine condition.  TDIU was granted from August 21, 2013 to December 2, 2013, and a 100 percent schedular rating for the psychiatric condition was awarded December 3, 2013, with TDIU again granted as of March 14, 2016, after the disability rating for the psychiatric condition was reduced to 70 percent.  As noted in the Board's 2015 remand, consideration of TDIU from December 3, 2013, to March 13, 2016, remains part of the appeal because it could affect the Veteran's eligibility for special monthly compensation. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from Black Hills Health Care System dated from February 2016 to the present. 

2. Schedule a VA examination(s) to assist in determining the severity, including limitations and functional impairment, of the lumbar spine disability, left lower extremity radiculopathy, and right lower extremity radiculopathy for the entire rating period.  All indicated tests and studies should be conducted.  The VA examiner should review the evidence associated with the record.  

The VA examiner should review the discussion in this Remand as to why the prior examinations were inadequate.  

Then, following examination of the Veteran, the VA examiner should offer the following opinions:

For the increased rating period beginning January 30, 2009, was there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the lumbar spine disability, to include any loss of range of motion due to pain or during flare-ups?  

The examiner should attempt to express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The VA examiner should use the February 2009 and September 2012 VA examination reports, VA treatment records, and the Veteran's lay statements as a guide in rendering the requested opinion.  

The VA examiner should provide a rationale for all opinions with references to the evidence of record, if possible.  If it is not medically possible for the examiner to provide the retrospective opinion, then this should be stated, along with the reason(s).  

3.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claim of entitlement to a TDIU for the periods from January 30, 2008 to August 20, 2013, and from December 3, 2013 to March 13, 2016 based only on impairment caused by a service-connected disability other than the major depressive disorder is inextricably intertwined with the rating issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

